DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 2, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akuta et al. (JP 2016/223813; published December 28, 2016).
Akuta et al. disclose a scintillator unit comprising:

a lower member composed of a solid scintillator member which is disposed on a lower side of the radioactive sample, the lower member cooperating with the upper member to directly or indirectly sandwich the radioactive sample (para. 0040; Figure 3);
a retainer configured to retain laminate which comprises the upper member, the radioactive sample, and the lower member (para. 0055-0056).
Re claim 3, Akuta et al. disclose wherein the retainer is a container configured to house the laminate (para. 0055-0056, 0058).
Re claim 4, Akuta et al. disclose a support member configured to support the laminate in a state where a middle level of the laminate matches a reference level within the counter (para. 0058; Figure 7-8).
Re claim 5, Akuta et al. disclose wherein the container comprises a structure configured to apply a pushing force along a vertical direction to the laminate in a state where the laminate is housed in the container (para. 0070-0074).
Re claim 9, Akuta et al. disclose a radiation measuring device, comprising:	
a rack configured to hold a scintillator unit (para. 0027);
a measurement chamber into which the scintillator unit taken off from the rack is introduced (para. 0030); and
a plurality of optical detectors having a plurality of light receiving surface which are opposed to the scintillator unit disposed within the measurement chamber, wherein (para. 0034);
the scintillator unit comprises:
an upper member composed of a solid scintillator member which is disposed on an upper side of a radioactive sample (para. 0040; Figure 3);

a retainer configured to retain a laminate which comprises the upper member, the radioactive sample, and the lower member (para. 0055-0056).

Allowable Subject Matter
Claims 2, 6-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art of record does not teach or fairly suggest the claimed apparatus in which the laminate comprising the sample and scintillator layers are columnar in shape. As shown by Akuta et al, the sample and scintillator layers may have a planar shape.
Regarding claims 6 and 10, the prior art of record does not teach the claimed apparatus in which the radioactive sample is collected on a sample sheet that is disposed between an upper and lower film, that is further disposed between an upper and lower scintillator member.  The closest art of record, US 5,637,506 and US 4,880,984, disclose gathering liquid radioactive samples on sheets, but do not disclose them being enclosed by films that are may then be inserted between scintillator members. Claims 7-8 are dependent on claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0265369 disclose a microfluid channel for sampling liquid that is coupled to a scintillator for measuring radioactivity.
US 2015/0034531 discloses collecting dust from a nuclear power plant in a container, through which radioactivity is measured.
US 5,294,795 discloses introducing liquid radioactive samples into a liquid scintillator in a multiwell plate for measurement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARA B GREEN whose telephone number is (571)270-3035.  The examiner can normally be reached on 9:00 am - 5:00 pm (PST) Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARA B. GREEN
Primary Examiner
Art Unit 2884



/YARA B GREEN/Primary Examiner, Art Unit 2896